DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/368007 filed on 07/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-23 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the parent application 15/692458 filed on 08/31/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/06/2021, 09/01/2021, and 08/09/2022 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-22 of U.S. Patent No. 11,151,482. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of the present application are anticipated by claims 1-9 and 12-22 of U.S. Patent No. 11,151,482. 
US Patent No. 11,151,482 independent claims recite “receiving, by one or more processors, from a dispatching server, instructions to pick up an assigned passenger associated with a first client computing device, the instructions identifying a first destination location”; “after a given passenger enters the vehicle, maneuvering, by the one or more processors, the vehicle towards the first destination location in an autonomous driving mode”; and “while maneuvering the vehicle towards the first destination location” in addition to the limitations of “receiving”, “receiving”, “determining”, and “determining” which are present in instant application ‘007’s independent claims. Therefore, claims 1-23 of application ‘007 are in essence a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Instant Application 17/368007
US Patent No. 11,151,482
Claim 1 - A method of identifying a passenger of a vehicle, the method comprising: receiving, by one or more processors over time, location information generated by a first client computing device associated with an assigned passenger of the vehicle; receiving, by the one or more processors, a plurality of vehicle motion values generated by a plurality of measurement devices arranged around the vehicle; determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time; and determining, by the one or more processors, that a given passenger that enters the vehicle is the assigned passenger when the confidence level meets a threshold.
Claim 1 - A method of identifying a passenger of a vehicle, the method comprising:
receiving, by one or more processors, from a dispatching server, instructions to pick up an assigned passenger associated with a first client computing device, the instructions identifying a first destination location;
receiving, by the one or more processors over time, location information generated by the first client computing device;
after a given passenger enters the vehicle, maneuvering, by the one or more processors, the vehicle towards the first destination location in an autonomous driving mode; and
while maneuvering the vehicle towards the first destination location:
receiving, by the one or more processors, a plurality of vehicle motion values generated by a plurality of measurement devices arranged around the vehicle;
determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time; and
determining that the given passenger is the assigned passenger when the confidence level meets a threshold.
Claim 2 - The method of claim 1, further comprising: receiving, by one or more processors, from a dispatching server, instructions to pick up an assigned passenger associated with a first client computing device, the instructions identifying a first destination location; and determining that the given passenger is not the assigned passenger when the confidence level does not meet the threshold.
Claim 1 recites “receiving” limitation
Claim 2 - The method of claim 1, further comprising:
determining that the given passenger is not the assigned passenger when the confidence level does not meet the threshold;
sending, by the one or more processors, a notification to the dispatching server indicating that the given passenger is determined not to be the assigned passenger;
receiving, by the one or more processors, a second destination location; and
maneuvering, by the one or more processors, the vehicle in the autonomous driving mode towards the second destination location instead of the first destination location.
Claim 3 - The method of claim 2, further comprising: receiving, by the one or more processors from the dispatching server, authentication information for authenticating the first client computing device associated with the assigned passenger; and prior to the given passenger entering the vehicle, authenticating, by the one or more processors, the first client computing device using the authentication information.
Claim 9 - The method of claim 1, further comprising:
receiving, by the one or more processors from the dispatching server, authentication information for authenticating the first client computing device associated with the assigned passenger; and
prior to the given passenger entering the vehicle, authenticating, by the one or more processors, the first client computing device using the authentication information.
Claim 4 - The method of claim 2, further comprising: maneuvering, by the one or more processors, the vehicle towards the first destination location in an autonomous driving mode; sending, by the one or more processors, a notification to the dispatching server indicating that the given passenger is determined not to be the assigned passenger; receiving, by the one or more processors, a second destination location; and maneuvering, by the one or more processors, the vehicle in the autonomous driving mode towards the second destination location instead of the first destination location.
Claim 1 recites the “maneuvering” limitation
Claim 2 - The method of claim 1, further comprising:
determining that the given passenger is not the assigned passenger when the confidence level does not meet the threshold;
sending, by the one or more processors, a notification to the dispatching server indicating that the given passenger is determined not to be the assigned passenger;
receiving, by the one or more processors, a second destination location; and
maneuvering, by the one or more processors, the vehicle in the autonomous driving mode towards the second destination location instead of the first destination location.
Claim 5 - The method of claim 4, wherein the notification requests authentication information for another passenger.
Claim 3 - The method of claim 2, wherein the notification requests authentication information for another passenger.
Claim 6 -  The method of claim 4, further comprising, before maneuvering the vehicle in the autonomous driving mode towards the second destination location: in response to sending the notification, receiving second authentication information for authenticating a second client computing device; and using the second authentication information to authenticate the second client computing device associated with another passenger.
Claim 4 - The method of claim 2, further comprising, before maneuvering the vehicle towards the second destination location:
in response to sending the notification, receiving second authentication information for authenticating a second client computing device; and
using the second authentication information to authenticate the second client computing device associated with another passenger.
Claim 7 - The method of claim 4, further comprising, before maneuvering the vehicle towards the first destination location, displaying a request for a passenger within the vehicle to confirm the first destination location.
Claim 5 - The method of claim 2, further comprising, before maneuvering the vehicle towards the first destination location, displaying a request for a passenger within the vehicle to confirm the first destination location.
Claim 8 - The method of claim 4, further comprising: while maneuvering the vehicle towards the first destination location, using one or more transceivers of the vehicle to communicate with a second client computing device in the vehicle; and receiving, via the one or more transceivers, a response from the second client computing device, wherein sending the notification is further based on the response received from the second client computing device.
Claim 6 - The method of claim 2, further comprising:
while maneuvering the vehicle towards the first destination location, using one or more transceivers of the vehicle to communicate with a second client computing device in the vehicle; and
receiving, via the one or more transceivers, a response from the second client computing device,
wherein sending the notification is further based on the response received from the second client computing device.
Claim 9 - The method of claim 1, further comprising: estimating a speed of the first client computing device based on the received location information; and comparing a speed of the vehicle with the estimated speed, wherein a determination as to whether the given passenger is the assigned passenger is based on the comparing of the speed of the vehicle with the estimated speed.
Claim 7 - The method of claim 1, further comprising:
estimating a speed of the first client computing device based on the received location information; and
comparing a speed of the vehicle with the estimated speed,
wherein a determination as to whether the given passenger is the assigned passenger is based on the comparing of the speed of the vehicle with the estimated speed.
Claim 10 - The method of claim 1, further comprising: estimating a heading of the first client computing device based on the received location information; and comparing a heading of the vehicle with the estimated heading, wherein a determination as to whether the given passenger is the assigned passenger is based on the comparing of the heading of the vehicle with the estimated heading.
Claim 8 - The method of claim 1, further comprising:
estimating a heading of the first client computing device based on the received location information; and
comparing a heading of the vehicle with the estimated heading,
wherein a determination as to whether the given passenger is the assigned passenger is based on the comparing of the heading of the vehicle with the estimated heading.
Claim 11 - A system for identifying a passenger of a driverless vehicle, the system comprising one or more processors configured to: receive, over time, location information generated by a first client computing device associated with an assigned passenger of the vehicle; receive a plurality of vehicle motion values generated by a plurality of measurement devices arranged around the vehicle; determine a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time; and determine that a given passenger that enters the vehicle is the assigned passenger when the confidence level meets a threshold.
Claim 12 - A system for identifying a passenger of a driverless vehicle, the system comprising one or more processors configured to:
receive from a dispatching server, instructions to pick up an assigned passenger associated with a first client computing device, the instructions identifying a first destination location;
receive, over time, location information generated by the first client computing device;
after a given passenger enters the vehicle, maneuver the vehicle towards the first destination location in an autonomous driving mode; and
while maneuvering the vehicle towards the first destination location:
receive a plurality of vehicle motion values generated by a plurality of measurement devices arranged around the vehicle;
determine a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time; and
determine that the given passenger is the assigned passenger when the confidence level meets a threshold.
Claim 12 - The system of claim 11, wherein the one or more processors are further configured to: receive, from a dispatching server, instructions to pick up an assigned passenger associated with a first client computing device, the instructions identifying a first destination location; and determine that the given passenger is not the assigned passenger when the confidence level does not meet the threshold.
Claim 12 teaches the “receive” limitation
Claim 13 - The system of claim 12, wherein the one or more processors are further configured to:
determine that the given passenger is not the assigned passenger when the confidence level does not meet the threshold;
send a notification to the dispatching server indicating that the given passenger is determined not to be the assigned passenger;
receive a second destination location; and
maneuver the vehicle in the autonomous driving mode towards the second destination location instead of the first destination location.
Claim 13 - The system of claim 12, wherein the one or more processors are further configured to: receive, from the dispatching server, authentication information for authenticating the first client computing device associated with the assigned passenger; and prior to the given passenger entering the vehicle, authenticate the first client computing device using the authentication information.
Claim 19 -  The system of claim 12, wherein the one or more processors are further configured to:
receive, from the dispatching server, authentication information for authenticating the first client computing device associated with the assigned passenger; and
prior to the given passenger entering the vehicle, authenticate the first client computing device using the authentication information.
Claim 14 -  The system of claim 12, wherein the one or more processors are further configured to: maneuver the vehicle towards the first destination location in an autonomous driving mode; send a notification to the dispatching server indicating that the given passenger is determined not to be the assigned passenger; receive a second destination location; and maneuver the vehicle in the autonomous driving mode towards the second destination location instead of the first destination location.
Claim 12 teaches the “maneuver” limitation
Claim 13 - The system of claim 12, wherein the one or more processors are further configured to:
determine that the given passenger is not the assigned passenger when the confidence level does not meet the threshold;
send a notification to the dispatching server indicating that the given passenger is determined not to be the assigned passenger;
receive a second destination location; and
maneuver the vehicle in the autonomous driving mode towards the second destination location instead of the first destination location.
Claim 15 - The system of claim 14, wherein the notification requests authentication information for another passenger.
Claim 14 - The system of claim 13, wherein the notification requests authentication information for another passenger.
Claim 16 - The system of claim 14, wherein the one or more processors are further configured to: before maneuvering the vehicle in the autonomous driving mode towards the second destination location: in response to sending the notification, receive second authentication information for authenticating a second client computing device; and use the second authentication information to authenticate the second client computing device associated with another passenger.
Claim 15 - The system of claim 13, wherein the one or more processors are further configured to, before maneuvering the vehicle towards the second destination location:
in response to sending the notification, receive second authentication information for authenticating a second client computing device; and
use the second authentication information to authenticate the second client computing device associated with another passenger.
Claim 17 -	The system of claim 14, wherein the one or more processors are further configured to: before maneuvering the vehicle towards the first destination location, display a request for a passenger within the vehicle to confirm the first destination location.
Claim 5 - The method of claim 2, further comprising, before maneuvering the vehicle towards the first destination location, displaying a request for a passenger within the vehicle to confirm the first destination location.
Claim 18 - The system of claim 14, wherein the one or more processors are further configured to: while maneuvering the vehicle towards the first destination location, use one or more transceivers of the vehicle to communicate with a second client computing device in the vehicle; and receive, via the one or more transceivers, a response from the second client computing device, wherein sending the notification is further based on the response received from the second client computing device.
Claim 16 - The system of claim 13, wherein the one or more processors are further configured to:
while maneuvering the vehicle towards the first destination location, use one or more transceivers of the vehicle to communicate with a second client computing device in the vehicle; and
receive, via the one or more transceivers, a response from the second client computing device,
wherein sending the notification is further based on the response received from the second client computing device.
Claim 19 - The system of claim 11, wherein the one or more processors are further configured to: estimate a speed of the first client computing device based on the received location information; and compare a speed of the vehicle with the estimated speed, wherein a determination as to whether the given passenger is the assigned passenger is based on the comparing of the speed of the vehicle with the estimated speed.
Claim 17 The system of claim 12, wherein the one or more processors are further configured to:
estimate a speed of the first client computing device based on the received location information; and
compare a speed of the vehicle with the estimated speed,
wherein a determination as to whether the given passenger is the assigned passenger is based on the comparison of the speed of the vehicle with the estimated speed.
Claim 20 - The system of claim 11, wherein the one or more processors are further configured to: estimate a heading of the first client computing device based on the received location information; and compare a heading of the vehicle with the estimated heading, wherein a determination as to whether the given passenger is the assigned passenger is based on the comparing of the heading of the vehicle with the estimated heading.
Claim 18  The system of claim 12, wherein the one or more processors are further configured to:
estimate a heading of the first client computing device based on the received location information; and
compare a heading of the vehicle with the estimated heading,
wherein a determination as to whether the given passenger is the assigned passenger is based on the comparison of the heading of the vehicle with the estimated heading.
Claim 21 -The system of claim 11, further comprising the vehicle.
Claim 20 - The system of claim 12, further comprising the vehicle.
Claim 22 - The system of claim 11, wherein the received location information includes values determined from global positioning system (GPS) coordinates of the first client computing device.
Claim 21 - The system of claim 12, wherein the received location information includes values determined from global positioning system (GPS) coordinates of the first client computing device.
Claim 23 - The system of claim 11, wherein the vehicle motion values include at least one of a speed measurement, a heading measurement or an acceleration measurement.
Claim 22 -The system of claim 12, wherein the vehicle motion values include at least one of a speed measurement, a heading measurement or an acceleration measurement.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 9-13, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-3 and 9-10 are directed to a method (i.e., a process) and Claims 11-13 and 19-23 are directed to a system (i.e., a machine). Therefore, the claims all fall within the one of the four statutory categories of invention.
Step 2A - Prong 1:
Independent Claim 1 and Claim 11 substantially recites “receiving, by one or more processors over time, location information generated by a first client computing device associated with an assigned passenger of the vehicle”; “receiving, by the one or more processors, a plurality of vehicle motion values generated by a plurality of measurement devices arranged around the vehicle”; “determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time”; and “determining, by the one or more processors, that a given passenger that enters the vehicle is the assigned passenger when the confidence level meets a threshold”.
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Specifically, commercial interactions between a passenger of a vehicle and the service provider who is transporting the passenger as the service provider receives assigned passenger location information and vehicle motion values, compares the data to determine a confidence level, and comparing the confidence level to a threshold to determine if the passenger who enters a vehicle is the assigned passenger. Such processes are specifically managing commercial interactions between a passenger (who may be an assigned passenger) and a service provider. 
	Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application. The independent claim recites the additional elements of one or more processors, a first client computing device, and a plurality of measurement devices which are recited at a high-level of generality (generic computer/functions) such that when viewed as a whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components. See MPEP 2106.05(f). Examiner additionally noting the first client computing device and plurality of measurement devices are merely transmitting the data to the processor (which is retrieving data) which is insignificant extra solution activity of necessary data gathering as the processor merely collects the location information and vehicle motion values in order to determine a confidence level. 
	Thus, the claim as a whole, looking at additional elements individually and in combination, does not integrate the judicial exception into a practical application as the additional elements are mere instructions to apply the judicial exception using generic computer components or adding insignificant extra-solution activity to the judicial exception which does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
	Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors, a first client computing device, and a plurality of measurement devices to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
	Additionally, the additional elements of one or more processors is performing functions similar to storing and retrieving information in memory (Versata Dev. Group v. SAP Am., Inc.) which the courts have recognized as well-understood, routine, and conventional activity. The first client computing device and a plurality of measurement devices are performing functions similar to receiving or transmitting data over a network (Symantec) which the courts have recognized as well-understood, routine, and conventional activity. 
	Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality to the judicial exception is indicative that an inventive concept is not present. 
	None of the steps of Claim 1 and Claim 11 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The additional elements are merely used to perform the limitations directed to organizing human activity and merely performing insignificant extra solution activity thus, the analysis does not change when considered as an ordered combination. Thus, the additional elements do not meaningfully limit the claim. Accordingly, Claim 1 and Claim 11 are ineligible. 
	Dependent Claims 2 and 12 further narrows down the abstract idea by receiving instructions to pick up an assigned passenger and determining a passenger is not assigned passenger when the confidence level does not meet the threshold which are limitations directed to organizing human activity between the passenger and the service provider. The dispatching server performs insignificant extra solution activity of transmitting instructions to pick up a passenger to the processor. Thereby performing the well-understood, routine, and conventional function of transmitting data over a network. 
	Dependent claim 3 and 13 further narrows down the abstract idea by receiving authentication information and using it to authenticate a passenger before the passenger enters the vehicle which are limitations directed to managing commercial interactions between the passenger and the service provider. The dispatching server performs insignificant extra solution activity of transmitting authentication information. Thereby performing the well-understood, routine, and conventional function of transmitting data over a network.
	Dependent claim 21 adds the additional element of a vehicle which amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Even when limiting the use of organizing human activity or commercial interactions between a passenger and service provider to a vehicle (wherein the service provider may be an autonomous vehicle), the claim does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
	Dependent claim 9, 10, 19, 20, 22, and 23 merely add additional limitations specifying what vehicle motion values are used in the comparison and determination process, where the location information is determined from GPS coordinates, and what vehicle motion values include which narrows down the abstract idea identified above. 
	Thus, nothing in dependent claims 2-3, 9-10, 12-13, and 19-23 adds additional elements that are sufficient to amount to significantly more than the judicial exception.
Examiner noting that Claims 4 and 14 are eligible because they recite limitations involving the autonomous/driverless vehicle performing the function of maneuvering to the first destination and then, a second destination based on the determination that the passenger is not an assigned passenger. Examiner recommends Applicant incorporate the “maneuvering” limitations into the independent claims to overcome the eligibility rejection. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Examiner is unaware of any combination of available prior art which teaches or suggests all of the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art: “determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time and determining, by the one or more processors, that a given passenger that enters the vehicle is the assigned passenger when the confidence level meets a threshold”.
The closest prior art includes:
Wesselius et al. (US 2014/0038640) teaches comparing user’s mobile device location data and vehicle location data over time to determine the user is currently within the vehicle receiving a ride. However, Wesselius does not teach the limitations Examiner emphasized above.
Roy (US2015/0191178) teaches identifying a driver is the primary driver of the vehicle based on a confidence level. However, Roy does not teach does not teach the limitations Examiner emphasized above.
Katara et al. (US 2016/0301698) teaches determining the user within the vehicle is/is not authorized to be there and transporting the user accordingly. However, Katara does not teach does not teach the limitations Examiner emphasized above.
Crawford et al. (US 2016/0161266) teaches comparison of a candidate model (for example, lidar or image of the passenger at pickup point) and a target model, then the candidate models must match the target model with a degree of confidence which exceeds a threshold in order for the passenger to be allowed entry into the vehicle. However, Crawford does not teach does not teach the limitations Examiner emphasized above.
Studnicka (US 2018/0178737) teaches determining a first user device is located within a vehicle and utilizing authentication of the first user for payment purposes. However, Studnicka does not teach does not teach the limitations Examiner emphasized above.
Nix et al. (US 2019/0064806) is not available as prior art due to its effective filing date. Nix teaches using confidence thresholds to determine when the transportation service provided by the autonomous vehicle is complete. For example, determining 2 users entered the vehicle and verifying two users have exited the vehicle; thus, the ride has ended.  
Foreign reference Smyrk et al. (WO2014066948) teaches monitoring the location of the vehicle providing a transport service and the location of the passenger once the passenger boards the vehicle. However, Smyrk does not teach does not teach the limitations Examiner emphasized above.
Non patent literature “Rideshare Drivers Request Passenger Verification to Deter Carjackings” is not available as prior art but teaches rideshare passenger identity verification. (https://www.blumenshinelawgroup.com/rideshare-drivers-request-passenger-verification-deter-carjackings/ )
Non patent literature ICT Express is not available as prior art but teaches the extensive biometric authentication methods known in the art to verify drivers of a vehicle. (https://www.sciencedirect.com/science/article/pii/S2405959517302710) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 10 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628